DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2020 has been entered.
Response to Amendment
Claims 1-14 & 16-37 remain pending as filed 26 August 2020.
Response to Arguments
Applicant’s arguments, see the remarks, filed 26 August 2020, with respect to the rejections in view of the prior art, set forth in the final Office action mailed 10 July 2020, have been fully considered and are persuasive. The rejections of record are withdrawn.
Specifically, US 2013/0148413 A1 teaches:

    PNG
    media_image1.png
    149
    407
    media_image1.png
    Greyscale

require the presence of a functionalizing layer’s being deposited on the substrate prior to application of subsequent layers:

    PNG
    media_image2.png
    253
    406
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    261
    407
    media_image3.png
    Greyscale

Further, the Primary Examiner agrees with Applicant’s assessment that US 8,722,879 B2 discloses the possibility of direct attachment of the redox-active monolayer to the substrate (i.e. not the direct attachment of a metal linker to which the redox-active electrochromic metal-coordinated organic complex is, in turn, attached) [21:65-22:1]. Consequently, the prior art of record neither teaches nor suggests applying at least one 
Further consideration of the prior art suggests that the use of various functionalizing layers represents common practice in the art. See:
WO 2010/069797 A1, for example, discloses that the substrate is “optionally pre-treated” [7:9-12], but provides no further disclosure in which the substrate is un-treated and provides no guidance as to what circumstances would call for such an un-treated substrate. See 7:14-24; 18:7-32; and Example 5.
Shinomiya, T.; Ozawa, H.; Mutoh, Y.; Haga, M.-aki. A Redox-Active Porous Coordination Network Film Based on a Ru Complex as a Building Block on an ITO Electrode. Dalton Transactions 2013, 42 (45), 16166. 
Motiei, L.; Sassi, M.; Kaminker, R.; Evmenenko, G.; Dutta, P.; Iron, M. A.; van der Boom, M. E. Synergism in Multicomponent Self-Propagating Molecular Assemblies. Langmuir 2011, 27 (4), 1319–1325. 
Motiei, L.; Kaminker, R.; Sassi, M.; van der Boom, M. E. Molecule and Electron Transfer through Coordination-Based Molecular Assemblies. Journal of the American Chemical Society 2011, 133 (36), 14264–14266. 
Kaminker, R.; Motiei, L.; Gulino, A.; Fragalà Ignazio; Shimon, L. J.; Evmenenko, G.; Dutta, P.; Iron, M. A.; van der Boom, M. E. Stepwise Assembly of Coordination-Based Metal−Organic Networks. Journal of the American Chemical Society 2010, 132
Choudhury, J.; Kaminker, R.; Motiei, L.; Ruiter, G. de; Morozov, M.; Lupo, F.; Gulino, A.; Boom, M. E. Linear vs Exponential Formation of Molecular-Based Assemblies. Journal of the American Chemical Society 2010, 132 (27), 9295–9297. 
Consequently, the prior art neither teaches nor suggests the claimed process wherein the metal linker is applied directly to the substrate and wherein the substrate is not modified with a coupling layer.
Allowable Subject Matter
Claims 1-14 & 16-37 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art neither teaches nor suggests the claimed process wherein the metal linker is applied directly to the substrate and wherein the substrate is not modified with a coupling layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419.  The examiner can normally be reached on Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1796



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        
23 March 2021